Title: From Jonathan Trumbull, Jr. to New York Officer Commanding at Dobbs’s Ferry, 20 September 1782
From: Trumbull, Jonathan, Jr.
To: Officer Commanding at Dobbs’s Ferry, New York


                  Sir
                     
                     Head Quarters 20th Septr 1782
                  
                  M. Gerrit H. Van Waginnen of the State of N. York having obtained the Consent of Governor Clinton, to have an Interview with his Father Mr Huybert Van Waggenen of the City of N. York, in the Neighbourhood of Dobbs Ferry—His Excellency the Commander In Chief grants his Permission for that Purpose, and you will be pleased to permit the Interview accordingly.  By His Excellency’s Command.
                  
                     J. Trumbull Jr Secty
                  
               